                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                    CIVIL CASE NO. 3:19-cv-00571-MR


ANITA MOBLEY,               )
                            )
              Petitioner,   )
                            )
     vs.                    )              MEMORANDUM OF
                            )              DECISION AND ORDER
ERIK A. HOOKS,              )
                            )
              Respondent.   )
___________________________ )

      THIS MATTER is before the Court on the pro se Petitioner’s Petition

for Writ of Habeas Corpus, filed pursuant to 28 U.S.C. § 2254 [Doc. 1] and

the Respondent’s Motion for Summary Judgment [Doc. 8].

I.    PROCEDURAL BACKGROUND

      The Petitioner, who is a prisoner of the State of North Carolina, was

indicted by a Mecklenburg County grand jury on the offenses of felony child

abuse; statutory sexual offense of a person thirteen, fourteen, or fifteen years

old; statutory rape of a person thirteen, fourteen, or fifteen years old; first

degree rape; first degree sexual offense; and taking indecent liberties with a

child. On October 1, 2018, the Petitioner entered an Alford plea pursuant to

a plea agreement to the charges of first-degree sexual offense, felony child

abuse - sexual act, and statutory rape/sexual offense. The State dismissed


       Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 1 of 14
the remaining charges. The court sentenced the Petitioner according to the

exact terms of her plea bargain to a consolidated term of 300-369 months’

imprisonment. The Petitioner did not appeal the judgment.

      On May 3, 2019, the Petitioner filed a pro se motion for appropriate

relief (“MAR”) in the Superior Court of Mecklenburg County, asserting that

the sentence imposed contained a type of disposition or term of

imprisonment not authorized for the class of offense and prior record or

conviction level. [Doc. 9-4]. The trial court denied the motion on the merits.

[Doc. 9-5]. The Petitioner filed a pro se certiorari petition in the North

Carolina Court of Appeals, seeking review of the trial court’s denial of her

MAR. [Doc. 9-6]. The appellate court denied the certiorari petition on August

22, 2019. [Doc. 9-7].

      The Petitioner filed her § 2254 Petition in this Court on October 24,

2019. [Doc. 1]. The Respondent has filed a Response [Doc. 7] and a Motion

for Summary Judgment [Doc. 8]. The Petitioner has filed a Response [Doc.

12] to the summary judgment motion.

II.   STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

limits a federal court’s ability to grant habeas corpus relief to state prisoners.


                                        2



        Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 2 of 14
Under AEDPA, federal courts may not grant relief on a habeas claim that has

been adjudicated on the merits in a state court proceeding unless the state

court’s determination “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the

Supreme Court of the United States[,]” 28 U.S.C. § 2254(d)(1), or “was based

on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding[,]” id. § 2254(d)(2). A state court’s

decision constitutes an unreasonable application of clearly established

federal law under § 2254(d)(1) when the state court correctly identifies the

“governing legal principle . . . but unreasonably applies that principle to the

facts of the . . . case.” Barnes v. Joyner, 751 F.3d 229, 238 (4th Cir. 2014)

(citation omitted). In making this assessment, the Court looks “to whether

the state court’s application of law was objectively unreasonable and not

simply whether the state court applied the law incorrectly.” Id. at 238-39

(citation omitted).

      For a state court’s factual determination to be held unreasonable under

§ 2254(d)(2), “[the determination] must be more than merely incorrect or

erroneous.” Williams v. Stirling, 914 F.3d 302, 312 (4th Cir. 2019) (citation

omitted). The state court’s finding must be “sufficiently against the weight of


                                      3



        Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 3 of 14
the evidence that it is objectively unreasonable.”      Id. (citation omitted).

AEDPA also provides that “a determination of a factual issue made by a

State court shall be presumed to be correct” absent “clear and convincing

evidence” to the contrary. 28 U.S.C. § 2254(e)(1). These provisions of

AEDPA, “operating in tandem,” require that a petitioner seeking relief under

§ 2254(d)(2) establish that the state court’s factual finding was “incorrect by

clear and convincing evidence, and that the corresponding factual

determination was objectively unreasonable in light of the record before the

court.” Merzbacher v. Shearin, 706 F.3d 356, 364 (4th Cir. 2013) (quoting

Miller-El v. Cockrell, 537 U.S. 322, 348 (2003) (internal quotation marks

omitted)).

III.   DISCUSSION

       A.    Structured Sentencing Act Claim

       In her first claim, the Petitioner asserts that her sentence was not

authorized by North Carolina’s Structured Sentencing Act (“SSA”). The

Petitioner raised the substance of this claim in her MAR, and the MAR court

denied that claim on the merits.

       The Petitioner’s convictions were consolidated for sentencing under

the offense carrying the highest felony Class Level (“CL”), which in this case


                                      4



        Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 4 of 14
was B-I. [Doc. 9-3 at 1]. The Petitioner was determined to be a Prior Record

Level (“PRL”) I. [Id.] The state court sentenced Petitioner in the aggravated

range to a minimum of 300 months and a maximum of 369 months in prison.

[Id.]

        The Petitioner contends that under the SSA, the aggravated

sentencing range for a Class B-1 felony for someone with a PRL I is a

minimum of 240 months and a maximum of 300 months in prison. [Doc. 1

at 5]. Thus, the Petitioner claims, her sentence is unlawful.

        To the extent Petitioner is claiming that her consolidated sentence

violates the SSA, it is a state law matter that is not cognizable on federal

habeas review. See Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“We have

stated many times that ‘federal habeas corpus does not lie for errors of state

law.’” (citing Lewis v. Jeffers, 497 U.S. 764, 780 (1990)); see also Mullaney

v. Wilbur, 421 U.S. 684, 691 (1975) (“[S]tate courts are the ultimate

expositors of state law.”). To the extent that the Petitioner is asserting a

federal constitutional law, she is simply incorrect.

        The Petitioner’s error is that she is treating the minimum sentencing

range as both the minimum and the maximum sentencing range. When

Petitioner committed her offenses, the range of minimum terms for an


                                       5



         Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 5 of 14
aggravated sentence for a B-I felony at a PLR I was 240 to 300 months in

prison.     See N.C.G.S. § 15A-1340.17(c) (1998 version applicable to

Petitioner’s 1998-2001 offenses). The corresponding range of maximum

terms is found at 15A-1340.17(e). The mandatory maximum term for a

sentence with a 300-month minimum term was, and remains, 369 months.

See id. Thus, the Petitioner was not sentenced outside the aggravated

sentencing range for a class B-1 felony at a PRL I. As such, she has failed

to demonstrate that the state court’s rejection of this claim “was based on an

unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d)(2). The Respondent is

entitled to summary judgment on this claim.

      B.      Ineffective Assistance of Counsel Claims

      In her second and third grounds for relief, the Petitioner asserts that

she received ineffective assistance of counsel in various respects.

      Criminal defendants have a Sixth Amendment right to effective legal

assistance.     Strickland v. Washington, 466 U.S. 668, 687 (1984).        To

succeed on a claim of ineffective assistance of counsel, a defendant must

satisfy a two-prong analysis showing both that counsel's performance fell

below an objective standard of reasonableness and that the defendant was


                                       6



          Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 6 of 14
prejudiced by counsel's alleged deficient performance. Id. at 687. To satisfy

the prejudice prong of Strickland, a defendant must show that there is a

reasonable probability that, but for counsel's unprofessional error, the

outcome of the proceeding would have been different.         Id. at 694.   “A

reasonable probability is a probability sufficient to undermine confidence in

the outcome.” Id.

      A defendant who has pled guilty at the advice of counsel must

demonstrate that the advice was not “within the range of competence

demanded of attorneys in criminal cases,” McMann v. Richardson, 397 U.S.

759, 771 (1970), and that, but for counsel's alleged error, there is a

reasonable probability she would not have pled guilty and would have

insisted on going to trial, see Hill v. Lockhart, 474 U.S. 52, 59 (1985). She

must also “convince the court that a decision to reject the plea bargain would

have been rational under the circumstances.” Padilla v. Kentucky, 559 U.S.

356, 371-72 (2010).

      The Petitioner first claims that her lawyer rendered ineffective

assistance by never discussing any options other than taking the 300 to 369-

month plea deal or going to trial.




                                      7



       Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 7 of 14
      The Petitioner did not raise this claim in her MAR. As such, this claim

is unexhausted. Under the AEDPA, a petitioner must exhaust her available

state remedies before she may pursue habeas relief in federal district court.

28 U.S.C. § 2254(b)(1)(A). That is, she must provide the state courts a full

and fair opportunity to resolve federal constitutional claims before those

claims are presented through a habeas petition in federal court. O’Sullivan

v. Boerckel, 526 U.S. 838, 845 (1999). Despite the Petitioner’s failure to

exhaust her available state remedies, the Court will nevertheless proceed to

address the merits on the Petitioner’s claim. See 28 U.S.C. § 2254(b)(2)

(“An application for a writ of habeas corpus may be denied on the merits,

notwithstanding the failure of the applicant to exhaust the remedies available

in the courts of the State.”).

      The terms and conditions of the Petitioner’s plea bargain were as

follows:

            Pursuant to the defendant’s plea to one count of
            Felony Child Abuse, one count of Statutory Sexual
            offense and one count of First Degree Sexual
            Offense, the remaining charges will be dismissed.
            The Cases will be consolidated for judgment and the
            defendant will receive a sentence of not less than
            300 nor more than 369 months in the N.C.
            Department of Adult Corrections.



                                      8



        Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 8 of 14
[Doc. 9-3 at 3]. According to the Petitioner, counsel never discussed any

defenses to the charges but merely told her that the State had them “over a

barrel,” and that she should take the 300 to 369-month plea because if they

went to trial, the Petitioner would get more time. The Petitioner asserts that

she felt pressured to accept the plea.

      The Petitioner’s claim is foreclosed by her own sworn statements made

under oath when entering her Alford guilty plea. Statements made by a

defendant under oath at a plea hearing carry a “strong presumption of verity”

and present a “formidable barrier” to subsequent collateral attacks.

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).          “The subsequent

presentation of conclusory allegations unsupported by specifics is subject to

summary dismissal, as are contentions that in the face of the record are

wholly incredible.” Id. at 74. “Absent clear and convincing evidence to the

contrary, a defendant is bound by the representations [s]he makes under

oath during a plea colloquy.” Fields v. Att'y Gen. of Md., 956 F.2d 1290,

1299 (4th Cir. 1992) (citations omitted).

      At the time that she entered her Alford plea, the Petitioner swore under

oath in open court that she could hear and understand the trial judge; that

she was not under the influence of any intoxicating substances; that her


                                         9



       Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 9 of 14
attorney explained the charges to her and discussed them with her; that she

understood the nature of the charges, including each element of each

charge; and that she and her attorney had discussed possible defenses to

the charges. [Doc. 9-2]. The Petitioner also affirmed that she was satisfied

with her lawyer’s legal services, and that it was in her best interest to enter

the plea. [Id.]

      Additionally, the Petitioner asserted that she understood that if

convicted after a trial by jury, her offenses carried combined maximum total

sentences of two consecutive terms of life imprisonment without parole plus

229 months imprisonment, and she stipulated to the aggravating factor that

she took advantage of a position of trust. [Id.] She further affirmed that no

one threatened her or made any other promises to cause her to plead guilty

against her wishes. [Id.].

      The Petitioner’s self-serving allegation that counsel never discussed

any defenses with her is not clear and convincing evidence that her contrary

representation, made under oath during the plea colloquy, was false.

Moreover, the Petitioner’s conclusory assertion that she felt pressured to

accept the plea deal does nothing to undermine the voluntary and intelligent




                                      10



       Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 10 of 14
nature of her guilty plea. In sum, the Petitioner has not shown that her Alford

plea was entered unknowingly and involuntarily.

      Finally, the Petitioner does not assert that, but for counsel’s alleged

deficient performance, there is a reasonable probability she would have

rejected the plea deal and insisted on going to trial. See Hill, 474 U.S. at 59.

Further, she has not alleged any facts to support an argument that rejection

of the plea bargain would have been rational under the circumstances. See

Padilla, 559 U.S. at 371-72. Notably, the Petitioner does not identify any

possible defense she had to the charges against her. Moreover, had the

Petitioner proceeded to trial and lost, she could have received more than one

life sentence without the possibility of parole. For all these reasons, the

Petitioner’s first claim of ineffective assistance is without merit.

      Next, the Petitioner claims her lawyer rendered ineffective assistance

by failing to offer evidence in mitigation at sentencing and by failing to object

to “any lies or errors” presented in the case.      The Petitioner did not raise

these claims in her MAR, and they are unexhausted here. Nevertheless, the

Court shall proceed to review such claims on the merits de novo. See 28

U.S.C. § 2254(b)(2).




                                        11



       Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 11 of 14
      As an initial matter, Petitioner’s claim that trial counsel was ineffective

for failing to object to “any lies or errors” presented in the case does not

comply with Rule 2 of the Rules Governing Section 2254 Petitions in the

United States District Courts, 28 U.S.C.A. foll. § 2254. Rule 2(c)(1) and (2)

of the Rules Governing § 2254 Cases require that a habeas petition specify

all the grounds for relief available to the petitioner and state the facts

supporting each ground. See id. The Petitioner does not state any facts to

support her claim of counsel’s ineffectiveness.          Her claim is wholly

conclusory as she does not identify any lie or error to which trial counsel

failed to object. Consequently, this claim is dismissed.

      As for the Petitioner’s claim that counsel rendered ineffective

assistance by failing to present mitigating evidence at sentencing that

Petitioner herself was abused by her co-defendant, this claim also is without

merit. The Petitioner’s 300 to 369-month sentence was a condition of her

plea bargain, and the Petitioner entered her plea knowingly and voluntarily.

As such, even if counsel had presented such evidence, the Petitioner cannot

demonstrate there is a reasonable probability that the court would have

entered a lower sentence. See Strickland, 466 U.S. at 694. Accordingly,

this claim is also dismissed.


                                       12



       Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 12 of 14
      C.    Lack of Legal Assistance

      In her fourth ground for relief, the Petitioner complains that she is

having to represent herself without the assistance of counsel or access to a

law library. Specifically, the Petitioner asserts that she wrote Prisoner Legal

Services, Inc., but it declined to assist her.

      To the extent that the Petitioner is attempting to assert a habeas claim

based on her lack of legal representation, such claim is not cognizable on

federal habeas review. A person in custody pursuant to the judgment of a

State court may pursue habeas relief under § 2254 only on the grounds that

she is in custody in violation of the Constitution or laws or treaties of the

United States. See 28 U.S.C. § 2254(a). The Petitioner’s claim does not

challenge the constitutionality or legality of her custody. Moreover, there is

no constitutional right to post-conviction counsel. Coleman v. Thompson,

501 U.S. 722, 755 (1991). This claim, therefore, is dismissed.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

the Court declines to issue a certificate of appealability as Petitioner has not

made a substantial showing of a denial of a constitutional right. 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would


                                       13



       Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 13 of 14
find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).


                                     ORDER

      IT IS, THEREFORE, ORDERED that the Respondent’s Motion for

Summary Judgment [Doc. 8] is GRANTED, and the Petitioner's 28 U.S.C. §

2254 Petition for Writ of Habeas Corpus [Doc. 1] is DENIED and

DISMISSED.

      IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases.

      IT IS SO ORDERED.

                               Signed: July 20, 2020




                                          14



       Case 3:19-cv-00571-MR Document 13 Filed 07/20/20 Page 14 of 14
